Citation Nr: 9903588	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-47 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1944.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
a hearing held before the undersigned in October 1998, the 
veteran raised the issue of entitlement to service connection 
for the removal of his spleen due to his service connected 
disabilities.  The veteran may have also raised the issue of 
entitlement to service connection for a psychiatric 
disability on a secondary basis, though this is not clear.  

In this case, the RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  The RO should request the veteran to 
clearly indicate what additional claim or claims he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims.  In any event, no other issue is 
before the Board at this time.


REMAND

At the hearing held in October 1998, the veteran noted 
difficulties with the VA evaluation of his service connected 
asbestosis in February 1998.  The veteran also indicated that 
his service-connected ulcer had worsened.

The veteran's asbestosis was previously rated by analogy to 
unspecified pneumoconiosis under 38 C.F.R. § 4.97, Diagnostic 
Code 6802.  See 38 C.F.R. §§ 4.20, 4.27 (1998).  Under that 
Diagnostic Code at that time, pneumoconiosis warranted a 10 
percent rating if it is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating was warranted if the disorder is moderate with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  In 
order to warrant a 60 percent evaluation, the disorder must 
have been severe, with extensive fibrosis and severe dyspnea 
on slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6802 (prior to 
October 7, 1996).

Currently, the general rating formula for Interstitial Lung 
Disease, including asbestosis, 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (1998), provides the following:  Forced Vital 
Capacity (FVC) less than 50 percent predicted, Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO) by the Single 
Breath Method (SB) less than 40 percent predicted, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, cor pulmonale or pulmonary 
hypertension, or required outpatient oxygen therapy warrants 
a 100 percent rating.  FVC of 50 to 64 percent predicted, 
DLCO (SB) of 40 to 55 percent predicted, or  maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent rating.  
FVC of 65 to 74 percent predicted, DLCO (SB) of 56 to 65 
percent predicted warrants a 30 percent rating.  FVC of 75 to 
80 percent predicted, or DLCO (SB) of 66  to 80 percent 
predicted warrants a 10 percent rating. 38 C.F.R. Part 4, 
Diagnostic Code 6833, effective October 7, 1996.

The veteran filed this claim prior to October 7, 1996.  Thus, 
the version more favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO 
has reviewed the veteran's claim under both the new and older 
rating criteria.  However, based on a review of the VA 
evaluation and the veteran's testimony regarding this 
evaluation, the Board believes that additional development is 
required.  With regard to the veteran's ulcer condition, it 
light of the veteran recent complaints and a review of the 
most recent VA evaluation of this disability, the Board also 
believes that additional development is warranted.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of these 
disabilities.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent and severity of his service-
connected asbestosis.  All indicated 
studies should be conducted, including 
pulmonary function tests and X-ray 
studies.  The studies conducted should 
include those to determine the following: 
FEV-1; FEV-1/FVC; DLCO (SB); maximum 
oxygen consumption (with 
cardiorespiratory limit); and maximum 
exercise capacity.  The values of the 
aforementioned should be specifically 
recorded.  Findings such as the degree of 
dyspnea on exertion should be addressed.  
The examiner should also address the 
veteran's complaints and identify the 
degree of the veteran's functional 
impairment attributable to his 
disability.  A comprehensive report and 
analysis, in accordance with the 
aforementioned, should be provided.  The 
claims folder or the pertinent medical 
records contained therein, including a 
copy the Board's remand, must be reviewed 
by the examiner in conjunction with the 
examination.


3.  The RO should arrange for a VA 
gastroenterology examination to determine 
the current nature and extent of the 
service-connected duodenal ulcer.  The 
claims folder or the pertinent medical 
records contained therein, including a 
copy the Board's remand and all 
evaluations and treatment reports 
regarding the veteran's duodenal ulcer, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings caused by the veteran's service-
connected duodenal ulcer.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Does the veteran now have a duodenal 
ulcer? 

(b)  What are the manifestations of the 
service-connected duodenal ulcer at this 
time, if any, as opposed to those of any 
other disorder?  

(c)  Based on a review of the veteran's 
treatment records, history elicited from 
the veteran, and current examination 
findings, how frequently does the veteran 
have severe, moderate or mild 
manifestations associated with his 
duodenal ulcer?  What is the nature and 
extent of those difficulties, if any?

4.  After the examinations are completed, 
the RO should review the examination 
reports to insure that they comply with 
the directives of this remand, and if 
not, they must be returned for corrective 
action.


5.  The RO should the readjudicate the 
issues on appeal, considering the revised 
criteria pertaining to respiratory 
disorders as well as the criteria in 
effect prior to October 7, 1996, rating 
the veteran under the criteria most 
favorable to him.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The veteran is advised that any additional claims will not be 
before the Board unless the determination of the RO is 
unfavorable, and the veteran files a notice of disagreement 
and completes all procedural steps necessary to appeal a 
claim to the Board in accordance with 38 U.S.C.A. § 7105 
(West 1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


